Title: To George Washington from Major General Horatio Gates, 4 March 1779
From: Gates, Horatio
To: Washington, George

Sir
Boston March 4th 1779

Yesterday I had the Honour to receive your Excellency’s Letter of the 14th Ulto from Middle-Brook. I am sorry to find Your Excellency seems to have given over all thoughts of penetrating into Canada by the Route of Co’os, after the preparations made for that purpose, at an incredible Expence.
I am satisfied you could not have advised with Two men, upon this Continent, better acquainted with the practicable Routes to the River St Lawrence, than General Bayley, and Colonel Hazen; the Latter being an Officer of great merit, and Service, and who long resided upon the River Sorell, and the former, the best of any acquainted with the Country between Co’os & Lake St Peters, who likewise has the most extensive influence upon the brave and Numerous Inhabitants in the Northern parts of the States which lie near Canada. As your Excellency advised with them, and Determined upon the Route by Co’os, I beg leave to express my Astonishment at the sudden change of your Sentiments, and relinquishment of that plan.
To go into Canada by Lake Champlain, before the Enemy’s Fleet are taken, or destroyed, is almost impracticable; to Attempt it by Lake Ontario, before Niagara is taken, & the Vessels upon that Lake are removed, is still more difficult, as the Fort at La Galette must be reduced before the passage down the River St Lawrence is open to Montreal. I believe that in the present State of our Army, and the actual Situation of our Magazines, to attempt a serious Invasion of Canada, by whatever Route, would prove unsuccessful, unless the Fleet of Our Allies should, at the same time, co-operate with us, by Sailing up the River St Lawrence. In that Case, the Enemy’s Force, would, all (Their Fleet Excepted) move down the River, to Succour Quebec; and, our Armament from Co’os, assisted by the Canadians, who would Flock to meet us, might March in the Utmost Security, from Co’os to Lake St Peters. The Upper Canada would then be wholly Ours; and The English Fleet on Lake Champlain, thus rendered Useless, would be destroyed by its own Crews, before these should be ordered down the River, to make the best of their way to Quebec.
I much lament the Amazing and needless Expense that is incurred by the preparations making on the upper parts of Hudson’s River; for, I am confident, no Force of Ours can get into Canada, by either of the Routes from Albany, in the Year 1779. The last paragraph of Your Excellency’s Letter, alarms me exceedingly. There is no Magazine of Flower in all these States; and, to have no hopes of procuring One, either by Land, or Sea, is a most melancholly consideration.
The Navy Board here just now acquainted me with their having lost all Hopes of any Supply of Rice from South Carolina, that State having laid an Embargo on that Article. With very great Respect, & Esteem, I am, Sir, Your Excellency’s Most Obedient Humble Servant
Horatio Gates